DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 11/23/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 11 and 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamae et al. (WO 2015-114987, cited by Applicant and translation provided by Applicant) in view of Takatsuki et al. (JP 2015-216314, cited by Applicant).
Regarding claims 1 and 11, Kamae et al. teaches (Figure 2E) a ceramic circuit substrate 11 having a copper plate bonded 12, by a braze material (see also Page 9, third paragraph of provided translation), to both main surfaces of a ceramic substrate 11 comprising aluminum 
The feature of “the copper plate side surfaces are not subjected to silver plating” is a product by process feature.  It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (In re Thorpe, 227 USPQ 964, 966, 1985, also MPEP § 2113).  As shown by Figure 2E of Kamae et al., the silver plating 19 is not on the side surfaces of the copper plate 12.  Furthermore, Kamae et al. teaches also that a dry mask can be used to prevent silver plating on the side surfaces (Page 20, first paragraph of translation).
Kamae et al. does not teach the arithmetic mean roughness Ra of the surface roughness of the circuit substrate after silver plating, however, the claimed values are within the knowledge of one having ordinary skill in the art as taught by Takatsuki et al. (Paragraph 0029).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an arithmetic mean roughness of 0.1 - 1.0 microns after the silver plating of Kamae et al. since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 2, Kamae et al. teaches electroless silver plating (Page 12, first paragraph).
Regarding claim 3, Kamae et al. teaches a power module in which semiconductor elements are bonded, using silver nanoparticles (see Page 10 first paragraph, where 100 nm or less is generally considered nano-sized), on the silver plating of the ceramic circuit substrate as in claim 1.
Regarding claims 4 and 5, Kamae et al. teaches a thickness of about 0.92 mm (Page 12, where .32 mm substrate and 0.3 mm copper plates).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of 0.1 to 1.0 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claims 6 and 7, Kamae et al. teaches that the thickness of the copper plate is about 0.3 mm (Page 12, first paragraph).
Regarding claim 8 and 9, Kamae et al. teaches a copper plate thickness of about 0.3 mm but not 0.8 mm or more.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of 0.8 mm or more since a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05 (I), Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).
Regarding claim 10, Kamae et al. teaches that the silver plating can be 1 micron (Page 12, end of first paragraph).
Regarding claim 14, Kamae et al. does not teach the arithmetic mean roughness Ra of the surface roughness of the circuit substrate after silver plating, however, the claimed values are within the knowledge of one having ordinary skill in the art as taught by Takatsuki et al. In re Boesch, 205 USPQ 215, 1980).
Regarding claim 15, Kamae et al. does not teach the arithmetic mean roughness Ra of the surface roughness of the circuit substrate after silver plating, however, Takatsuki et al. teaches a roughness of 0.4 microns (Paragraph 0029).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an arithmetic mean roughness of the surface roughness of the circuit substrate after silver plating of 0.1 microns to 0.36 microns since a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05 (I), Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).  In the present situation, the taught 0.4 microns is very close to upper end of the claimed range (0.36 microns).

Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive.  The arguments imply that Takatsuki is directed at the adhesion between silver plating and resin and is therefore not relevant to Kamae as Kamae teaches adhering silver plating to semiconductor device elements.  This argument was not found persuasive.  Takatsuki shows the state of the art regarding silver plating and its arithmetic mean roughness.  The claimed ranges appear to be within the routine skill of one having ordinary skill in the art.  Furthermore, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        


/SHAHED AHMED/Primary Examiner, Art Unit 2813